706 S.E.2d 244 (2011)
STATE
v.
Julius Kevin EDWARDS.
No. 31P11-1.
Supreme Court of North Carolina.
March 10, 2011.
Julius Kevin Edwards, Spruce Pine, for Edwards, Julius Kevin.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
J. Douglas Henderson, District Attorney, for State.
The following order has been entered on the motion filed on the 18th of January 2011 by Defendant-Appellant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 10th of March 2011."